Filed 6/27/14 P. v. Lopez CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F067031
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. MCR042639)
                   v.

LUIS FRANCISCO LOPEZ,                                                                    OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Ernest J.
LaCalsi, Judge.
         Jake Stebner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Leanne LeMon and Louis M.
Vasquez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Poochigian, Acting P.J., Detjen, J. and Sarkisian, J.†
†     Judge of the Superior Court of Fresno County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
       A jury convicted appellant, Luis Francisco Lopez, of possession of a firearm by a
person previously convicted of a felony (Pen. Code, § 29800, subd. (a)(1)), and in a
separate proceeding, the court found true an enhancement allegation that appellant had
served a prison term for a prior felony conviction (Pen. Code, § 667.5, subd. (b)). The
court imposed a four-year prison term and awarded appellant 904 days of presentence
custody credit (Pen. Code, § 2900.5, subd. (a)).
       Prior to trial, on August 15, 2012, appellant filed a notice of a Pitchess motion
(Pitchess v. Superior Court (1974) 11 Cal.3d 531), with supporting papers, for discovery
of certain information and materials regarding a City of Madera police officer. On
September 14, 2012, the court conducted an in camera hearing, after which it advised
defense counsel that “there are no existing records [meeting the description of the records
requested].”
       On appeal, appellant asks this court to independently review the sealed records
pertaining to the Pitchess proceedings. The People effectively concede, and we agree,
that such review is proper. (People v. Mooc (2001) 26 Cal.4th 1216, 1229.)
       We have conducted an independent review of the transcript of the in camera
hearing. Based on our review, we conclude the court’s ruling on the Pitchess motion did
not constitute an abuse of discretion.
       Appellant also argues in his opening brief that he was entitled to 905 days of
presentence conduct credit, and not 904 days as ordered by the court. Subsequently,
appellate counsel communicated to this court that the trial court had corrected the award
of presentence credit and therefore that issue is resolved. We treat this communication as
an abandonment of the claim of error in the award of presentence custody credit.
       Appellant raises no other issues on appeal.
                                         DISPOSITION
       The judgment is affirmed.




                                             2.